

116 S759 IS: Native American Indian Education Act
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 759IN THE SENATE OF THE UNITED STATESMarch 12, 2019Mr. Gardner (for himself, Mr. Bennet, Ms. Klobuchar, Ms. Smith, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo help provide relief to State education budgets during a recovering economy, to help fulfill the
			 Federal mandate to provide higher educational opportunities for Native
			 American Indians, and for other purposes.
	
 1.Short titleThis Act may be cited as the Native American Indian Education Act.
		2.Findings and
			 purpose
 (a)FindingsCongress finds the following: (1)Nontribal colleges that serve Native American Indian students have a valuable supplemental role to that provided by tribally controlled community colleges in making available educational opportunities to Native American Indian students.
 (2)Some 4-year colleges serve Native American Indian students by providing tuition-free education, with the support of the State in which the institutions are located, as mandated by Federal statute, to hundreds of Native American Indian students in fulfillment of a condition under which the United States provided land and facilities for colleges to a State or college.
 (3)The value of the Native American Indian student tuition waiver benefits contributed by these colleges and the States that support them today far exceeds the value of the original grant of land and facilities.
 (4)The ongoing financial burden of meeting this Federal mandate to provide tuition-free education to Native American Indian students is no longer equitably shared among the States and colleges because it does not distinguish between Native American Indian students who are residents of the State or of another State.
 (5)Native American Indian student tuition waiver benefits are now at risk of being terminated by severe budget constraints being experienced by these colleges and the States which support them.
 (b)PurposeIt is the purpose of this Act to ensure that Federal funding is provided in order to relieve constrained State education budgets and to support and sustain the longstanding Federal mandate requiring colleges and States to waive, in certain circumstances, tuition charges for Native American Indian students admitted to an undergraduate college program, including the waiver of tuition charges for Native American Indian students who are not residents of the State in which the college is located.
			3.State relief from
 Federal mandatePart A of title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is amended by inserting after section 319 the following:
			
				319A.State relief
				from Federal higher education mandate
					(a)Amount of
				payment
						(1)In
 generalSubject to paragraphs (2) and (3), from amounts made available under subsection (e) for fiscal year 2020 and each succeeding fiscal year, the Secretary shall pay to any eligible college an amount equal to the charges for tuition for such year for all Native American Indian students who—
 (A)are not residents of the State in which the college is located; and
 (B)are enrolled in the college for the academic year ending before the beginning of such fiscal year.
							(2)Eligible
 collegesFor purposes of this section, an eligible college is any institution of higher education serving Native American Indian students that provides tuition-free education as mandated by Federal statute, with the support of the State in which it is located, to Native American Indian students in fulfillment of a condition under which the college or State received its original grant of land and facilities from the United States.
 (3)LimitationThe amount paid to any eligible college for each fiscal year under paragraph (1) may not exceed the amount equal to the charges for tuition for all Native American Indian students of that college who were not residents of the State in which the college is located and who were enrolled in the college for academic year 2019–2020.
						(b)Treatment of
 paymentAny amounts received by an eligible college under this section shall be treated as a reimbursement from the State in which the college is located, and shall be considered as provided in fulfillment of any Federal mandate upon the State to admit Native American Indian students free of charge of tuition.
					(c)Rule of
 constructionNothing in this section shall be construed to relieve any State from any mandate the State may have under Federal law to reimburse a college for each academic year—
 (1)with respect to Native American Indian students enrolled in the college who are not residents of the State in which the college is located, any amount of charges for tuition for such students for such academic year that exceeds the amount received under this section for such academic year; and
 (2)with respect to Native American Indian students enrolled in the college who are residents of the State in which the college is located, an amount equal to the charges for tuition for such students for such academic year.
						(d)Definition of
 Native American Indian studentsIn this section, the term Native American Indian students includes reference to the term Indian pupils as that term has been utilized in Federal statutes imposing a mandate upon any college or State to provide tuition-free education to Native American Indian students in fulfillment of a condition under which the college or State received its original grant of land and facilities from the United States.
					(e)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated— (A)$19,700,000 to carry out subsection (a) for fiscal year 2020; and
 (B)such sums as may be necessary to carry out such subsection for each subsequent fiscal year. (2)No impact on related fundingNo funds providing postsecondary education for Native American Indian students under any other Federal law shall be reduced to offset any funds provided under paragraph (1)..
		